Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In response to the Communication dated January 8, 2021, claims 1-14
are active in this application.
Specification

If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
(d), which papers have been placed of record in the file.

Information Disclosure

The IDS filed January 8, 2021 has been considered.

 
Drawings

The drawings filed January 8, 2021 have been approved.


Allowable   Subject   Matter

Claims 1-14 are allowable over the prior art of record.
The following is an Examiner's statement of reasons for the indication of
allowable subject matter: the prior art of records does not show (in addition to other elements in the claim) the following:
-with respect to claim 1, the component of first data word and the component the second data word for the respective memory cell each becomes a first value if a first comparison of a physical value with a first reference value and a second comparison with a second reference value show that the two reference values are greater than the physical value, or each becomes a second value if the first comparison and the second comparison show that the two reference values are smaller than the physical value, (d) wherein, if none of the conditions according to feature (c) are satisfied, the component of the first data word and component of the second data word for the respective memory cell become different values than becoming both the same first value or both becoming the same second value, and (e) determining the resultant data word by comparing at least one of the first and the second data word with a codeword of an error code.
-with respect to claim 14, the component of the first data word and the component of the second data word for the respective memory cell each become a first value if a first comparison of a physical value with a first reference value and a second comparison of the physical value with a second reference value show that the two reference values are greater than the physical value, or each become a second value if the first comparison with the first reference value and the second comparison with the second reference value show that the two reference values are smaller than the physical value, (d) wherein, if none of the conditions according to feature (c) are satisfied, the component of the first data word and the component of the second data word for the respective memory cell become different values than becoming both the same first value or both becoming the same second value,
(e) determining the resultant data word by comparing at least one of the first data word and the second data word with a codewrod or an error code.

Any comments considered necessary by applicant must be submitted no
later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                            
Conclusion

Any inquiry Concerning this communication or earlier communications
from the examiner should be directed to Michael T. Tran whose   telephone   number   is   (571) 272-1795.
Any inquiry of a general nature or relating to the status of this application
should be directed to Group receptionist whose telephone number is (571) 272-1650.

/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        May 15, 2022